

115 HR 2041 IH: New Jobs Training Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2041IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to carry out a grant program for employers to develop and carry out job training programs. 
1.Short titleThis Act may be cited as the New Jobs Training Act. 2.Grant program (a)Program authorizedFrom the amounts appropriated to carry out this Act, the Secretary of Labor, in consultation with the Secretary of Education, shall award grants to employers to carry out the activities described in subsection (b).
(b)Uses of fundsAn employer that receives a grant under this section shall use such funds to partner with a community college to create a job training program for the purpose of training individuals for new jobs with the employer. (c)ApplicationAn employer that desires to receive a grant under this section shall submit an application to the Secretary of Labor at such time, in such manner, and containing such information as the Secretary may require, which shall include—
(1)a description of the job training program that the employer seeks to develop and carry out using the grant; (2)the community college with which the employer plans to partner in developing and carrying out such job training program; and
(3)the number of new jobs the employer seeks to create as a result of such job training program. (d)Definitions (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058).
(2)New jobThe term new job, when used with respect to an employer, means a job that— (A)may include a new position within an existing job category, and is not a job of a recalled worker, a replacement job, or any other job that existed in the employer’s business within the 1-year period preceding the date of hire;
(B)is not a job that existed in a business operation or substantially similar business operation of the employer formerly located in another location which was closed or substantially reduced by the employer; and (C)results in a net increase in employment for the employer. 
